Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are all the claims pending in the application. 
Claims 1, 5, and 7-14 are amended.
Claims 16 and 17 are new.
Claims 1-17 are rejected.
The following is a Final Office Action in response to amendments and remarks filed January 13, 2021.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(a) rejections, Applicant asserts the rejections should be withdrawn because image analysis and audio analysis, as claimed, are within the knowledge of one skilled in the art.  Examiner respectfully does not find this assertion persuasive because the level of detail required to satisfy the written description requirement depends on the nature and scope of the claims and on the complexity and predictability of the relevant technology, see MPEP 2161.01.I.  Examiner finds the scope of the claims encompasses analyzing images and audio taken from virtually any context (e.g. industrial facilities, commercial and residence maintenance and repair activities, medical centers, etc.), and identifying problems and solutions in all these different contexts.  Examiners finds the disclosures in the 

Regarding the 101 rejections, Applicant asserts the rejections should be withdrawn for several reasons.  Examiner respectfully does not find these assertions persuasive for the following reasons.  First, Applicant asserts the claims reflect a solution to problem arising from an unavailable GPS server.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e. an unavailable GPS server) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145.VI (discussing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Examiner respectfully does not find this assertion persuasive because it is not clear how the claims relate to a GPS server.  That is, the claims involve providing checklist items to a user device, based on an assessment of the user.  It is not clear how the availability of a GPS server relates to assessing a user and providing a checklist.
Second, Applicant asserts the claims reflect an improvement because it is helpful to leverage technology to integrate multiple devices, citing ¶[0012] of the Specification.  Examiner respectfully does not find this assertion persuasive because the claims only recite a networked device.  The networked device, as claimed, only provides a general link to a field of use or technological environment (i.e. broadly invokes the internet), see MPEP 2106.05(h).
Third, Applicant asserts the claims reflect a solution to a technological problem of using a learning engine to determine a level of experience of a user, citing ¶¶[0017], [0026] of the Specification.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., the learning engine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not recite a learning engine.
Fourth, Applicant asserts the rejections should be withdrawn because the claims provide advantages of allowing the system to resolve an issue without a requisite resource, providing a timely solution without over-burdening the system, and increasing the efficiency of human resource usage.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  That is, it is not clear how the claims reflect these advantages.
Fifth, Applicant asserts the rejections should be withdrawn because level of expertise is determined by a difficulty rating of the checklist item and the time taken by the user to complete checklist items.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., a difficulty rating of the checklist item) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not recite a difficulty rating.
Sixth, Applicant asserts the rejections should be withdrawn because the scheduling prevents the system from overburdening the resource deployed by the system while avoiding increasing the consumption of power or memory.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  It is not clear how the claims prevent a resource from being overburdened while avoiding increasing the consumption of power or memory.
Accordingly, the 101 rejections are maintained, please see below for the complete rejections of the claims as amended and the new claims

Regarding the 103 rejections of the independent claims, Applicant asserts the rejections should be withdrawn for several reasons.  Examiner respectfully does not find these assertions persuasive for the following reasons.  First, Applicant asserts Nixon only teaches users and does not teach people designated as resources.  Examiner respectfully does not find this assertion persuasive because the user of the networked device is a resource.  That is, the users in Nixon are both users of a networked device and resources because they are using the networked device and they are configuration engineers, operators, maintenance technicians, etc., see ¶[0004] of Nixon, all of which are resources for operating a plant; see e.g. ¶¶[0065], [0109] (discussing assigning work items to a user).
Second, Applicant asserts Nixon does not teach the claimed schedule, again asserting Nixon does not teach people designated as resources.  Again, Examiner respectfully does not find this assertion persuasive because the user of the networked device is a resource.  That is, the users in Nixon are both users of a networked device and resources because they are using the networked device and are configuration engineers, operators, maintenance technicians, etc., see ¶[0004] of Nixon, all of which are resources for operating a plant; see also e.g. ¶¶[0065], [0109] (discussing assigning work items to a user).
Third, Applicant asserts the rejections should be withdrawn because Knapp does not teach a schedule and because Knapp does not explain what is meant by "local conditions".  Examiner respectfully does not finds these assertions persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 1.
Fourth, Applicant asserts the rejections should be withdrawn because one of ordinary skill would not have combined Zavesky with Nixon and Knapp as Zavesky does not teach a schedule and is not solving the same technical problem as the present Application.  Examiner respectfully does not find this assertion persuasive because Zavesky is in the field of applicant’s endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned,  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Both Zavesky and the present Application are concerned with providing information and instructions to users while the users are performing tasks, see e.g. ¶[0001] of Zavesky and ¶[0012] of the Specification as filed.  Accordingly, Examiner finds Zavesky is in the field of applicant’s endeavor and is reasonably pertinent to the particular problem.
Fifth, Applicant asserts the rejections should be withdrawn because Laerd does not relate to the technical field of the present Application and does not teach all the limitations of claim 1.  Examiner respectfully does not find this assertion persuasive because Laerd teaches a foundational statistical analysis which is related to the field of plant management and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Accordingly, the rejections of the independent claims are maintained, please see below for the complete rejections of the claims as amended and the new claims.

Regarding the 103 rejection of claim 3, Applicant asserts the rejection should be withdrawn because Nixon only discusses indoor navigation as Nixon does not state that the UI is capable of outdoor 
In response to arguments in reference to any other depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims 2, 4-6, 8, and 10-17 should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. See MPEP 2161.01.  If one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied.  On the other hand, if the specification does not provide a disclosure of the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, for lack of written description must be made.
Regarding claim 5, claim 5 is a computer-implemented claim described in functional language. As a computer-implemented functional claim, the specification must disclose the steps or algorithms with which Applicant has programmed the application to: provide the checklist based on the image and how to provide the checklist based on the audio data.  However, the originally-filed disclosure does not explain how to provide the checklist items based on the image or how to provide the checklist based on audio data.
The Specification as filed only: restates the original claim language, e.g. ¶¶[0028], [0031], [0063]; states the frequency of the audio may indicate a ball bearing fault, ¶[0031]; and states the data signal may be an infrared image which detects abnormal temperatures, ¶[0030].  Restating the claim language, here, is not sufficient to show possession because it does not show an algorithm (e.g., the necessary steps and/or flowcharts) for performing the claimed functions, it only shows the inputs and intended results of the algorithm.  Stating the image might be infrared to detect abnormal temperatures and the audio may include a frequency that indicates a ball bearing fault is not sufficient to show 
Accordingly, claim 5 is rejected under 112(a).  Claims 11 and 12 recite similar limitations as claim 5 and are rejected for similar reasons as claim 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-6, 16, and 17 are directed to a process; and claims 7-15 are directed to a machine.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, claims 1, 7, and 9 recite an abstract idea in the limitations: 'determining a schedule of schedule items, wherein the schedule items include times and locations associated with checklists of checklist items to be performed by a user, wherein the times are based on availability schedules of people designated as resources for the checklist items'; 'determining a level of the user associated with the networked device based on a comparison between a completion time of a previous checklist associated with the user and an average of other completion times associated with other users and further based on a rating associated with the previous checklist'; 'providing a first checklist'; and 'providing supporting information'.  These limitation encompass managing personal behavior or interactions between people (i.e. following rules or instructions) because the claims encompass providing instructions to people (the claimed "schedule of items", "first checklist", and "supporting information") based on an assessment of the person receiving the instructions (determining the level of the user for the claimed "level of granularity" and "supporting information").  If a claim's limitations encompasses managing personal behavior or interactions between people (i.e. following rules or instructions), then the claim falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claims 1, 7, and 9 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application.  Claim 1 recites the additional elements - providing, to a networked device, the schedule of the schedule items; receiving location coordinates from the networked device; determining the networked device is within a first geoboundary of a first location of a first schedule item on the schedule of the schedule items; providing, to the networked device, a notification of arrival at the first location; providing, to the networked device, a first checklist of first checklist items to be performed at the first location; providing, to the networked device, a first checklist of first checklist items to be performed at the first location, wherein a level of granularity of the first checklist items is based on the level of the user; and providing, to the networked device, supporting information associated with one of the first checklist items, wherein the supporting information is based on the level of the user.  
The additional element of a networked device, when considered individually, does not integrate the abstract idea into a practical application because it is only a general link to a technological environment or field of use, see MPEP 2106.05(h)
The additional elements of providing, to a networked device, the schedule of the schedule items; receiving location coordinates from the networked device; providing, to the networked device, a notification of arrival at the first location, when considered individually, do not integrate the abstract idea into a practical application because the additional elements are essentially reciting a device sending data to and receiving data from another computer, which is only a general link to a field-of-use or technological environment (i.e. broadly invoking the internet), see MPEP 2106.05(h).  
The additional element of determining the networked device is within a first geoboundary of a first location of a first schedule item on the schedule of the schedule items, when considered individually, does not integrate the abstract idea into a practical application because the step is only insignificant, extra-solution activity (i.e. setting of an alarm, see MPEP 2106.04(d).I and 2016.05(g) discussing Parker v. Flook
The additional elements of providing, to the networked device, a first checklist of first checklist items to be performed at the first location, wherein a level of granularity of the first checklist items is based on the level of the user; and providing, to the networked device, supporting information associated with one of the first checklist items, wherein the supporting information is based on the level of the user, when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA).  That is, providing a checklist with a level of granularity and supporting information based on a level of a user is only tailoring information and providing it to a user.
Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the combination is no more than mere instructions to apply an exception with a general link to a technological environment and insignificant, extra-solution activity.  Claim 1 is directed to an abstract idea.
Claims 7 and 9 recite similar additional elements as claim 1 and further recite a non-transitory computer-readable medium having instructions, and a processor and a memory including instructions, respectively.  These additional elements, when considered individually, do not integrate the abstract idea into a practical application because they are recited at a high-level of generality (i.e. as a generic memory and computer), such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Further, the additional elements of claims 7 and 9, when considered in combination, do not integrate the abstract idea into a practical application because the combination is only generic computer components with a general link to a technological environment, performing insignificant, extra-solution activity.   Claims 7 and 9 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 7, and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of determining a user device is within a geoboundary is still only insignificant extra-solution activity, under Step 2B because it is still only setting an alarm.  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, a general link to a technological environment and, insignificant, extra-solution activity.  Mere instructions to apply an exception using a generic computer component, a general link to a technological environment, and insignificant, extra-solution activity cannot provide an inventive concept.  The independent claims are not patent eligible.
Dependent Claims
Claim 2 is directed to the same abstract idea as claim 1 because a requesting schematics encompasses managing personal behavior or interactions between people (i.e. requesting further instructions).
Claims 3 and 4 are directed to the same abstract idea as claim 1 because a obtaining a schedule and providing turn-by-turn and indoor directions encompasses providing instructions.  Further, the additional element of providing user initialization does not integrate the abstract idea into a practical application because it is recited at a high-level of generality (i.e., as a generic processor with an authentication functionality like a pin number) such that, when considered individually and in combination, it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of claim 5 do not integrate the abstract idea into a practical application because the additional elements of receiving and analyzing image and audio data, and providing a checklist are recited at a high-level of generality (i.e. as a generic computer function of receiving, analyzing, and sending data) such that, when considered individually and in combination, it amounts to no more than mere instructions to apply the exception using generic computer components.
Claim 6 is directed to the same abstract idea as claim 1 because certifying someone as an expert, receiving a request for help, and facilitating a connection encompasses managing personal behavior or interactions between people (i.e. following rules and providing instructions).

Claim 8 is directed to the same abstract idea as claim 7 because a requesting supporting information encompasses managing personal behavior or interactions between people (i.e. requesting further instructions).

Claim 10 is directed to the same abstract idea as claim 9 because providing turn-by-turn a directions encompasses providing instructions.  Further, the additional elements of transmitting an initialization request do not integrate the abstract idea into a practical application because it is recited at a high-level of generality (i.e., as a generic processor with an authentication functionality like a pin number transmitting data) such that it amounts to more than mere instructions to apply the exception using generic computer components.
The additional elements of claims 11-13 do not integrate the abstract idea into a practical application because the additional elements of receiving and analyzing image, audio, and sensor data, and providing a checklist are recited at a high-level of generality (i.e. as a generic computer function of receiving, analyzing, and sending data) such that, when considered individually and in combination, it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of claims 14 and 15 do not integrate the abstract idea into a practical application because the additional elements essentially encompass sending and receiving data from one device to another, including video data, which is recited at a high-level of generality (i.e., as a generic processor transmitting data to another generic processor) such that, when considered individual and in combination, it amounts to no more than mere instructions to apply the exception using generic computer components.  

The additional elements of claims 16 and 17 are do not integrate the abstract idea into a practical application because claims 16 and 17 essentially encompass input data to be used when tailoring information for a user, which is still only mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al, US Pub. No. 2014/0273847, herein referred to as "Nixon", in view of Knapp et al, US Pub. No. 2006/0059490, 2.
Regarding claim 1, Nixon teaches: 
determining a schedule of schedule items, wherein the schedule items include times and locations associated with checklists of checklist items to be performed by a user (supervisor engine schedules and assigns work items to users, e.g. ¶¶[0065], [0092]-[0093], [0108], [0109]-[0111], [0118], [0243]-[0244], at appointed times and locations, e.g. ¶¶[0092]-[0093]), 
wherein the times are based on availability schedules of people designated as resources for the checklist items (schedules work times based on availably of personnel with the required skills, e.g.¶¶[0092], [0109]); 
providing, to a networked device, the schedule of the schedule items (supervisor engine schedules and assigns work items to users, e.g. ¶¶[0065], [0092]-[0093], [0108], [0109]-[0111], [0118], [0243]-[0244]);
receiving location coordinates from the networked device (device uploads location data, e.g. ¶[0080]; see also ¶[0052] summarizing the process and ¶¶[0120], [0125] discussing capabilities of the devices);
determining the networked device is within a first geoboundary of a first location of a first schedule item on the schedule of the schedule items (device detects user has entered a room, ¶[0118]; see also ¶¶[0092]-[0094] discussing detecting presence in rooms at appointed time and ¶¶[0080], [0085], [0243], [0252], [0280]-[0281] discussing detecting locations);

providing, to the networked device, a first checklist of first checklist items to be performed at the first location (provides checklist upon detecting user’s presence in room, ¶[0118]; see also ¶¶[0065], [0093], [0094], [0114], [0242]-[0244] discussing displaying various information in response to detecting the user’s location),
based on the level of the user (information displayed to user is based on the users’ roles, skills and span of control, ¶¶[0239], [0242], [0244]; see also ¶[0174] discussing user history data and ¶[0250] discussing minimum skill thresholds);
and providing, to the networked device, supporting information associated with one of the first checklist items, wherein the supporting information is based on the level of the user (user manually requests instructions for performing tasks, ¶[0115], and system provides documentation such as equipment and maintenance manuals, ¶[0114], if appropriate for the user, ¶[0085], based on the users’ roles, skills and span of control, ¶¶[0239], [0242], [0244] ; see also ¶[0174] discussing user history data).  
However, Nixon does not explicitly teach but Knapp does teach:
a level of granularity of the checklist items (level of detail of the checklists may be modified to fit local conditions, ¶[0005])
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon with modifying a checklist’s level of detail, as taught by Knapp, because simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2143.I.B.  Nixon teaches the type of information displayed to users is modified based on the users’ roles, skills and span of control, e.g. ¶¶[0239], [0242], [0244].  One of ordinary skill could have substituted 
However, the combination of Nixon and Knapp does not teach but Zavesky does teach:
 determining a level of a user associated with the networked device based on a comparison between a completion time of a previous checklist associated with the user (expertise level is determined based on time to complete a task, ¶[0037])
and further based on a rating associated with the previous checklist (level of expertise is also determined based on ratings for the particular user, ¶[0037])
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon and Knapp with determination of expertise level of Zavesky because applying a known technique to a known device (method, or product) ready for improvement, see MPEP 2143.I.D.  That is, Nixon teaches providing documentation to the user, based on their level of skill, e.g. ¶¶[0239], [0242], [0244].  One of ordinary skill would have recognized the system in Nixon could be improved by determining the users' skill level, as taught by Zavesky, so the system could provide appropriate documentation, even if it did not have information on the user's skill level (e.g. if the user is a relatively new employee).
However, the combination of Nixon, Knapp, and Zavesky does not teach but Laerd does teach:
and an average of other completion times associated with other users (z-scores compare an individual's score against an average score of the group, pg. 3 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon, Knapp, and Zavesky with the z-scores of Laerd because Laerd explicitly teaches z-scores are a very useful statistic for comparing scores from different distributions, pg. 1 of PDF; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 1 and Nixon further teaches:
receiving a request for type of information, wherein the types of information is at least one of: videos, schematics, or instructions (user manually requests instructions, ¶[0118]).
Regarding claim 3, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 1 and Nixon further teaches:
receiving user initialization information including a user identification (devices identify the user or the user logs onto the device, ¶[0148]),
wherein the providing the schedule of schedule items is based on the user initialization information; receiving location coordinates for the networked device (supervisor module schedules time and location of work items to users, ¶¶[0092], [0107], [0109], [0113]);
providing, to the networked device, first turn-by-turn directions to the first location (provides directions and route information to user, ¶¶[0079], [0081], [0094], [0244], [0285], [0287]; see also ¶¶[0285]-[0286] discussing indoor and outdoor navigation);
determining that the first checklist to be performed at the first location is complete (user indicates procedure is complete, ¶[0094], [0115]).
However, the combination of Nixon, Knapp, Zavesky, and Laerd does not explicitly teach:
and providing, to the networked device, second turn-by-turn directions to a second location of a second schedule item on the schedule.  
Nevertheless, it would have been obvious, at the time of filing, to provide turn-by-turn directions to a second location because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Nixon teaches providing directions to a first location, ¶¶[0079], [0081], [0094], [0244], [0285], [0287], and teaches assigning tasks to personnel, ¶[0112].  One skilled in the art 
Regarding claim 4, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 3 and Nixon further teaches:
determining that the user has entered an indoor site (detects user has left the equipment room and entered the plant, ¶[0094]; see also ¶¶[0065], [0093], [0094], [0114], [0242]-[0244] discussing displaying various information in response to detecting the user’s location); 
and providing indoor directions within the indoor site to the first location (provides navigation in indoor and outdoor settings, ¶¶[0285]-[0286]).  
Regarding claim 5, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 1 and Nixon further teaches:
receiving an image associated with the first location (picture of flame is transmitted, ¶[0088]), 
and analyzing the received image, wherein at least one of the first checklist items is provided based on the analysis of the image (analyzes image and provides directions to user, ¶[0088]);
receiving audio data associated with the first location (transmits audio of a furnace, ¶[0089]);
and analyzing the received audio data, and providing, to the networked device, a second checklist based on the analysis of the audio data (compare the captured audio to audio associated with known problems and creates a maintenance ticket based on the audio, ¶¶[0089]-[0090]).  
Regarding claim 6, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 1 and Nixon further teaches:
certifying a person as one of the people as one of the resources for the one of the checklist items on the checklist (supervisor engine contains information on certifications and credentials of personnel, ¶[0108]; see also ¶¶[0174], [0179] noting profile data includes history data), 

and facilitating a connection between the one of the people and the user (second user coordinates with first user, ¶¶[0090], [0137]).
Regarding claim 16, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 1 and Nixon further teaches:
wherein the level of granularity of the first checklist items is further based on one or more of a checklist package, previous usage by the user, user preferences, and data retrieved from a social media platform of which the user is a member (information displayed to user is based on user preferences, ¶¶[0240]-[0241]; see also ¶[0174] noting user history includes user preferences). 
Regarding claim 17, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 1 and Nixon further teaches:
wherein the level of the user is further based on a one or more of a role of the user, a job code for the user, and data retrieved from a social media platform of which the user is a member (information displayed to user is based on the users’ roles (i.e. the span of control), ¶¶[0239]; see also ¶[0174] discussing user's role limiting the extent of user control).

Regarding claim 7, Nixon teaches: 

determining a schedule of schedule items, wherein the schedule items include times and locations associated with checklists of checklist items to be performed by a user (supervisor engine schedules and assigns work items to users, e.g. ¶¶[0065], [0092]-[0093], [0108], [0109]-[0111], [0118], [0243]-[0244], at appointed times and locations, e.g. ¶¶[0092]-[0093]), 
wherein the times are based on availability schedules of people designated as resources for the checklist items (schedules work times based on availably of personnel with the required skills, e.g.¶¶[0092], [0109]); 
providing, to a networked device, the schedule of the schedule items (supervisor engine schedules and assigns work items to users, e.g. ¶¶[0065], [0092]-[0093], [0108], [0109]-[0111], [0118], [0243]-[0244]);
receiving location coordinates from the networked device (device uploads location data, e.g. ¶[0080]; see also ¶[0052] summarizing the process and ¶¶[0120], [0125] discussing capabilities of the devices);
determining the networked device is within a first geoboundary of a first location of a first schedule item on the schedule of the schedule items (device detects user has entered a room, ¶[0118]; see also ¶¶[0092]-[0094] discussing detecting presence in rooms at appointed time and ¶¶[0080], [0085], [0243], [0252], [0280]-[0281] discussing detecting locations);
providing, to the networked device, a notification of arrival at the first location (provides reminder on arrival at destination, e.g. ¶[0093]; see also ¶¶[0065], [0093], [0094], [0114], [0242]-[0244] discussing displaying various information in response to detecting the user’s location);
providing, to the networked device, a first checklist of first checklist items to be performed at the first location (provides checklist upon detecting user’s presence in room, ¶[0118]; see also ¶¶[0065], 
based on the level of the user (information displayed to user is based on the users’ roles, skills and span of control, ¶¶[0239], [0242], [0244]; see also ¶[0174] discussing user history data and ¶[0250] discussing minimum skill thresholds);
and providing, to the networked device, supporting information associated with one of the first checklist items, wherein the supporting information is based on the level of the user (user manually requests instructions for performing tasks, ¶[0115], and system provides documentation such as equipment and maintenance manuals, ¶[0114], if appropriate for the user, ¶[0085], based on the users’ roles, skills and span of control, ¶¶[0239], [0242], [0244] ; see also ¶[0174] discussing user history data).  
However, Nixon does not explicitly teach but Knapp does teach:
a level of granularity of the checklist items (level of detail of the checklists may be modified to fit local conditions, ¶[0005])
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon with modifying a checklist’s level of detail, as taught by Knapp, because simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2143.I.B.  Nixon teaches the type of information displayed to users is modified based on the users’ roles, skills and span of control, e.g. ¶¶[0239], [0242], [0244].  One of ordinary skill could have substituted modifying the type of information being displayed with modifying a checklist’s level of detail, as taught by Knapp, with the predictable result of improving the usability of the checklist.
However, the combination of Nixon and Knapp does not teach but Zavesky does teach:

and further based on a rating associated with the previous checklist (level of expertise is also determined based on ratings for the particular user, ¶[0037])
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon and Knapp with determination of expertise level of Zavesky because applying a known technique to a known device (method, or product) ready for improvement, see MPEP 2143.I.D.  That is, Nixon teaches providing documentation to the user, based on their level of skill, e.g. ¶¶[0239], [0242], [0244].  One of ordinary skill would have recognized the system in Nixon could be improved by determining the users' skill level, as taught by Zavesky, so the system could provide appropriate documentation, even if it did not have information on the user's skill level (e.g. if the user is a relatively new employee).
However, the combination of Nixon, Knapp, and Zavesky does not teach but Laerd does teach:
and an average of other completion times associated with other users (z-scores compare an individual's score against an average score of the group, pg. 3 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon, Knapp, and Zavesky with the z-scores of Laerd because Laerd explicitly teaches z-scores are a very useful statistic for comparing scores from different distributions, pg. 1 of PDF; see also MPEP 2143.I.G.
Regarding claim 8, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 7 and Nixon further teaches:
receiving a request for the supporting information associated with the one of the checklist items, wherein the providing the supporting information is in response to the receiving the request (user 

Regarding claim 9, Nixon teaches: 
a processor; and a memory including instructions executable by the processor to perform operations comprising (processor and memory, ¶[0297]):
determining a schedule of schedule items, wherein the schedule items include times and locations associated with checklists of checklist items to be performed by a user (supervisor engine schedules and assigns work items to users, e.g. ¶¶[0065], [0092]-[0093], [0108], [0109]-[0111], [0118], [0243]-[0244], at appointed times and locations, e.g. ¶¶[0092]-[0093]), 
wherein the times are based on availability schedules of people designated as resources for the checklist items (schedules work times based on availably of personnel with the required skills, e.g.¶¶[0092], [0109]); 
providing, to a networked device, the schedule of the schedule items (supervisor engine schedules and assigns work items to users, e.g. ¶¶[0065], [0092]-[0093], [0108], [0109]-[0111], [0118], [0243]-[0244]);
receiving location coordinates from the networked device (device uploads location data, e.g. ¶[0080]; see also ¶[0052] summarizing the process and ¶¶[0120], [0125] discussing capabilities of the devices);
determining the networked device is within a first geoboundary of a first location of a first schedule item on the schedule of the schedule items (device detects user has entered a room, ¶[0118]; see also ¶¶[0092]-[0094] discussing detecting presence in rooms at appointed time and ¶¶[0080], [0085], [0243], [0252], [0280]-[0281] discussing detecting locations);

providing, to the networked device, a first checklist of first checklist items to be performed at the first location (provides checklist upon detecting user’s presence in room, ¶[0118]; see also ¶¶[0065], [0093], [0094], [0114], [0242]-[0244] discussing displaying various information in response to detecting the user’s location),
based on the level of the user (information displayed to user is based on the users’ roles, skills and span of control, ¶¶[0239], [0242], [0244]; see also ¶[0174] discussing user history data and ¶[0250] discussing minimum skill thresholds);
and providing, to the networked device, supporting information associated with one of the first checklist items, wherein the supporting information is based on the level of the user (user manually requests instructions for performing tasks, ¶[0115], and system provides documentation such as equipment and maintenance manuals, ¶[0114], if appropriate for the user, ¶[0085], based on the users’ roles, skills and span of control, ¶¶[0239], [0242], [0244] ; see also ¶[0174] discussing user history data).  
However, Nixon does not explicitly teach but Knapp does teach:
a level of granularity of the checklist items (level of detail of the checklists may be modified to fit local conditions, ¶[0005])
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon with modifying a checklist’s level of detail, as taught by Knapp, because simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2143.I.B.  Nixon teaches the type of information displayed to users is modified based on the users’ roles, skills and span of control, e.g. ¶¶[0239], [0242], [0244].  One of ordinary skill could have substituted 
However, the combination of Nixon and Knapp does not teach but Zavesky does teach:
 determining a level of a user associated with the networked device based on a comparison between a completion time of a previous checklist associated with the user (expertise level is determined based on time to complete a task, ¶[0037])
and further based on a rating associated with the previous checklist (level of expertise is also determined based on ratings for the particular user, ¶[0037])
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon and Knapp with determination of expertise level of Zavesky because applying a known technique to a known device (method, or product) ready for improvement, see MPEP 2143.I.D.  That is, Nixon teaches providing documentation to the user, based on their level of skill, e.g. ¶¶[0239], [0242], [0244].  One of ordinary skill would have recognized the system in Nixon could be improved by determining the users' skill level, as taught by Zavesky, so the system could provide appropriate documentation, even if it did not have information on the user's skill level (e.g. if the user is a relatively new employee).
However, the combination of Nixon, Knapp, and Zavesky does not teach but Laerd does teach:
and an average of other completion times associated with other users (z-scores compare an individual's score against an average score of the group, pg. 3 of PDF provided with this Office Action).
Further, it would have been obvious at the time of filing to combine the context aware mobile controls of Nixon, Knapp, and Zavesky with the z-scores of Laerd because Laerd explicitly teaches z-scores are a very useful statistic for comparing scores from different distributions, pg. 1 of PDF; see also MPEP 2143.I.G.
Regarding claim 10, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 9 and Nixon further teaches:
receiving an initialization request (devices identifies the user or the user logs onto the device, ¶[0148]);  
and providing, to the networked device, first turn-by-turn directions to the first location (provides directions and route information to user, ¶¶[0079], [0081], [0094], [0285], [0287]; see also¶[0244] discussing tracking the user’s location and ¶¶[0285]-[0286] discussing indoor and outdoor navigation).  
Regarding claim 11, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 9 and Nixon further teaches:
receiving an image associated with the first location (picture of flame is transmitted, ¶[0088]),
and analyzing the image, wherein at least one of the first checklist items is provided based on the analysis of the image (analyzes image and provides directions to user, ¶[0088]).
Regarding claim 12, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 9 and Nixon further teaches:
receiving audio data associated with the first location (transmits audio of a furnace, ¶[0089]), 
and analyzing the audio data; and providing, to the networked device, a second checklist based on the analysis of the audio data (creates a maintenance ticket based on analysis of the audio, ¶¶[0089]-[0090]).  
Regarding claim 13, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 9 and Nixon further teaches:
receiving sensor data associated with the first location (receives data from various sensors, like NFC or RFID, to determine location, e.g. ¶[0080]), 
at least one of the first checklist items is provided based on the sensor data (provides checklist upon detecting user’s presence in room, e.g. ¶[0118]).  
Regarding claim 14, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 9 and Nixon further teaches:
receiving video taken of a portion of the first location for help with of the one of the first checklist items (devices capture video as part of a diagnostic procedure or a repair or maintenance procedure, ¶[0117]);  
providing the video to one of the resources associated with of the one of the first checklist items (launches communication routines such as video, ¶[0137]; see also ¶¶[0115], [0137] discussing collaboration between multiple users and ¶[0160] noting synchronizing devices allows for collaboration); 
and receiving guidance from one of the resources for the one of the first checklist items (second user coordinates with first user, ¶¶[0090], [0137]).  
Regarding claim 15, the combination of Nixon, Knapp, Zavesky, and Laerd teaches all the limitations of claim 14 and Nixon further teaches:
wherein the guidance is received from a second networked device (video exchange is between devices, ¶[0137] and Fig. 12A).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, Examiner notes Knapp does disclose scheduling items, see e.g. ¶¶[0008], ¶[0069].
        2 Please refer to the PDF provided with this Office Action for the specific archiving dates of each page of the Laerd reference.